JUDGMENT
Tsoucalas, Senior Judge:
This Court having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand (“Remand Results”), NTN Bearing Corp. of America v. United States, 23 CIT 486 Slip Op. 99-71 (July 29, 1999), modified by NTN Bearing Corp. of America v. United States, 23 CIT 800, Slip Op. 99-113 (Oct. 22, 1999), and Commerce having complied with the Court’s remand, and no responses to the Remand Results having been submitted by the parties, it is hereby
Ordered that the Remand Results filed by Commerce on November 26, 1999, are affirmed in their entirety; and it is further
Ordered that since all other issues having been previously decided, this case is dismissed.